SUBSCRIPTION AGREEMENT

FOR SHARES OF COMMON STOCK OF

CAREADVANTAGE, INC.
A Delaware Corporation


THE SHARES OF COMMON STOCK (THE “SHARES”) OF CAREADVANTAGE, INC., A DELAWARE
CORPORATION (THE “CORPORATION”) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), NOR UNDER THE
SECURITIES LAWS OF ANY OTHER COUNTRY, AND THE COMPANY IS UNDER NO OBLIGATION TO
REGISTER THE SHARES UNDER THE SECURITIES ACT OR ANY SUCH OTHER LAWS IN THE
FUTURE.  THE SHARES ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SECTION 4(2) OF THE SECURITIES ACT AND REGULATION D (“REGULATION D”)
PROMULGATED THEREUNDER OR REGULATION S PROMULGATED THEREUNDER.



THESE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  THE PURCHASE OF THE SECURITIES OFFERED
HEREBY INVOLVES SIGNIFICANT RISKS.  THE SHARES OF ANY SUBSCRIBER THAT IS A NON
U.S. PERSON MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO ANY U.S.
PERSON UNLESS THE SHARES ARE REGISTERED OR EXEMPT FROM REGISTRATION AND THE
COMPANY HAS GIVEN ITS EXPRESS WRITTEN APPROVAL OF SUCH AN OFFER OR SALE.  NO
SUCH SUBSCRIBER SHALL UNDERTAKE ANY HEDGING TRANSACTIONS INVOLVING THE SHARES
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.


INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  IN MAKING AN INVESTMENT
DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE SHARES AND THE
TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED.  THE SHARES
BEING OFFERED HEREBY HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


THIS OFFERING IS ONLY TO PERSONS WHO SATISFY THE DEFINITION OF ACCREDITED
INVESTOR FOR PURPOSES OF THE SECURITIES ACT AND ONLY SUBSCRIPTIONS BY SUCH
ACCREDITED INVESTORS WILL BE ACCEPTED.
 
 
 

--------------------------------------------------------------------------------

 


CAREADVANTAGE, INC.
SUBSCRIPTION AGREEMENT


CareAdvantage Inc.
485-C Route 1 South
Iselin, New Jersey 08830


Ladies/Gentlemen:


This Stock Purchase and Subscription Agreement (the “Agreement”) is being
furnished to CareAdvantage, Inc. (the “Corporation”), a corporation organized
under the laws of the State of Delaware, by the undersigned subscriber (the
“Investor”) in connection with an offering by the Corporation to sell shares
(the “Shares”) of its common stock, par value $0.001 per share, (the “Common
Stock”).  This offering is being made only to persons or entities who are
“accredited investors” as defined below.  The Investor hereby agrees to purchase
Shares in a private transaction, as described herein.


In consideration for the acceptance by the Corporation of this Agreement, the
Investor hereby agrees, covenants, represents and warrants as follows:


1.           Subscription.   Subject to the terms of this Agreement, the
Investor hereby subscribes for __________________ Shares for a purchase price
per share of $0.005 and an aggregate purchase price of $_____________(the
“Subscription Price”).  The Subscription Price for the Shares shall be paid
concurrently with the execution of this Agreement.


2.           Acceptance or Rejection of Subscription.  The Corporation has the
right to reject this subscription for the Shares, in whole or in part for any
reason.  In the event of the rejection of this subscription, the Investor’s
payment of the Subscription Price will be promptly returned to the Investor
without interest or deduction and this Agreement shall have no force or effect.


3.           Representation and Warranties of the Investor.


(a)           The Investor is acquiring the Shares solely for investment, solely
for the Investor’s own account, not for the account of any other person, and not
for distribution, assignment or resale to others and no other person has a
direct or indirect beneficial interest in any Shares so acquired.


(b)           The Investor has carefully read this Agreement and, to the extent
the Investor believes necessary, has discussed with the Investor’s professional
and tax advisors with respect to the financial and tax consequences of an
investment in the Corporation, as well as the suitability of this investment,
based on the Investor’s individual circumstances.  The Investor acknowledges
that the Investor has not received any income tax or other tax advice from the
Corporation, its officers, employees, legal counsel or any other representative
of the Corporation, and the Investor is not relying on any tax or other legal
advice other than advice provided from his own professional and tax advisors.


 
2

--------------------------------------------------------------------------------

 
 
(c)           Investor represents and acknowledges that the Investor has had a
reasonable opportunity, at a reasonable time prior to the Investor’s investment
in the Corporation, to ask questions of and receive answers from the Corporation
or other representative of the Corporation concerning the terms and conditions
of the offering of the Shares, and the Corporation and its operations, and all
such questions have been answered to the Investor’s full satisfaction.  The
Investor further acknowledges that the Investor has had a reasonable opportunity
to obtain any relevant information which the Corporation possesses or can
acquire without unreasonable effort or expense.


(d)           The Investor represents and acknowledges that no oral
representations have been made in connection with the offering of the Shares
which are in any manner inconsistent with the materials that have been disclosed
to the Investor.


(e)           The Investor has neither relied upon nor seen any form of
advertising or general or public solicitation, including communications
published in or broadcasted by any print or electronic medium and mass mailings,
in connection with the offering of the Shares, and are aware of no such
solicitation or advertisement received by others.


(f)           The Investor is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), and has checked the box(es) below which are next to the
category or categories under which the Investor qualifies as an accredited
investor:


FOR INDIVIDUALS:



[  ]
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.



[  ]
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse in excess
of $300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.



[  ]
A director or executive officer of the Company.



 
3

--------------------------------------------------------------------------------

 


FOR ENTITIES:

 
[  ]
a bank, savings and loan association, building and loan association, cooperative
bank, homestead association or similar institution which is supervised and
examined by state or federal authority having supervision over any such
institutions, acting in its individual or fiduciary capacity.

 
[  ]
a registered broker or dealer.



[  ]
an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary that is a savings and loan association, if the employee benefit
plan has total assets in excess of $5,000,000, or if the plan is a self-directed
plan with investment decisions made solely by persons that are accredited
investors.



[  ]
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.



[  ]
a private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940, as amended.



[  ]
a corporation, Massachusetts or similar business trust, partnership, or an
organization described in Section 501(c)(3) of the Internal Revenue Code not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000.



[  ]
a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person.



[  ]
An entity, including a grantor trust, in which all of the equity owners are
accredited investors (for this purpose, a beneficiary of a trust is not
an  equity owner, but the grantor of a grantor trust is an equity owner).



(g)           The Investor satisfies the requirements set forth below, indicated
by a check mark in the appropriate box(es):


[  ]
The Investor has the financial means to make an investment in the Corporation;
the Investor is able to bear the economic risk of an investment in the
Corporation; and the Investor’s present financial condition is such that the
Investor is under no present or contemplated future need to dispose of any
portion of the Shares to satisfy any existing or contemplated undertaking, need
or indebtedness; or

 
 
4

--------------------------------------------------------------------------------

 
 
[  ]
The Investor has such knowledge and experience in business and financial matters
as will enable the Investor to utilize the information made available to the
Investor to evaluate the merits and risks of the prospective investment in the
Shares and to make an informed investment decision.



(h)           The Investor, if an individual, has his or her principal residence
in the state listed on the signature page hereof, and if an entity, has its
principal office in the state listed on the signature page hereof, and has no
present intention of changing such residence or principal office.


(i)           The Investor acknowledges that an investment in the Corporation
involves a high degree of risk, and, having made Investor’s own evaluation of
the risks associated with this investment, the Investor is aware and has been
advised that the Investor must bear the economic risks of a purchase of the
Shares indefinitely.


(j)           Investor acknowledges that: the Shares have not been registered
under the Securities Act and any applicable State securities laws (the “State
Acts”), and are being offered and sold pursuant to exemptions from registration
under the Act by virtue of Section 4(2) of the Act and/or the provisions of
Regulation D promulgated thereunder, and such exemptions depend in part upon the
accuracy of the statements, representations and agreements made by the Investor
in this Agreement.  The Investor understands that the merits of investment in
the Shares have not been reviewed by, passed on, or submitted for review to any
federal or state agency or other regulatory organization.


(k)           The Investor understands that there is not a market for the
Shares, that none may develop, and that limited rights exist to transfer the
Shares.


(l)           The Investor is aware that the Corporation may offer and sell
additional shares of Common Stock in the future, thereby diluting the Investor’s
percentage equity ownership of the Corporation.


(m)           If the Investor is an individual, the Investor represents that he
or she is over 21 years of age and has the capacity to execute, deliver and
perform this Agreement; if the Investor is an entity, the person executing this
Agreement has all requisite power and authority to execute, deliver and perform
the obligations under this Agreement and to subscribe for and purchase or
otherwise acquire the Shares on behalf of the Investor, and the execution of
this Agreement has been authorized by all necessary corporate or other action.


(n)           The foregoing representations and warranties and all other
information which the Investor has provided to the Corporation concerning such
Investor, the financial position of the Investor, and the Investor's knowledge
of financial and business matters, or in the case of persons investing as joint
tenants or a corporation, partnership, trust or other entity, the knowledge of
financial and business matters of the person making the investment decision on
behalf of such joint tenants or entity, including all information contained
herein, are true and accurate as of this date and shall be true and accurate as
of the date of the issuance of the Shares.  If in any respect such
representations, warranties or information shall not be true and accurate at any
time prior to the Investor's admission to the Corporation, the Investor will
give written notice of such fact to the Corporation, specifying which
representations, warranties or information are not true and accurate and the
reasons therefor.


 
5

--------------------------------------------------------------------------------

 
 
4.      Covenants of the Investor.    The Investor covenants and agrees that the
Investor will not take, or cause to be taken any action with respect to the
Shares that would cause the Investor to be deemed an “underwriter” as defined in
Section 2(11) of the Securities Act.


5.      Investor Questionnaire.  In connection with this subscription, the
Investor has provided information to the Company regarding his status as an
accredited investor pursuant to Section 3 of this Agreement.  The Investor
understands and acknowledges that the Corporation is relying on the accuracy of
the information set forth in the investor questionnaire contained in Section 3
of this Agreement in complying with applicable federal and state securities laws
and represents and warrants that such information is complete and correct.


6.      Indemnification.   The Investor understands and acknowledges that the
Corporation and its control persons are relying on the representations,
warranties and agreements made by the Investor in this Agreement and the
Investor agrees to indemnify and hold harmless the Corporation, its control
persons, the corporation’s Affiliates and anyone acting on its behalf from and
against all damages, losses, costs and expenses (including reasonable attorneys’
fees) which they may incur by reason of his failure to fulfill any of the terms
or conditions of this Agreement, or by reason of any breach of the
representations and warranties made by the Investor herein.


7.      Transferability and Resale.  The Investor acknowledges that the Shares
have not been registered under the Securities Act and any applicable State
securities laws (the “State Acts”), and may not be sold, pledged, hypothecated,
donated or otherwise transferred (whether or not for consideration) by the
Investor unless registered pursuant to the Act and the State Acts, or upon
presentation to the Corporation of evidence satisfactory to the Corporation, or
submission to the Corporation of a favorable opinion of counsel acceptable to
the Corporation, to the effect that any such transfer is subject to an
applicable exemption under and will not be in violation of the Act and the State
Acts.  The Company has agreed to register the Shares in accordance with the
Registration Rights Addendum attached hereto.


8.      Restrictive Legends.  The Shares shall bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO A
CLAIM OF EXEMPTION FROM THE REGISTRATION OR QUALIFICATION PROVISIONS OF FEDERAL
AND STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT COMPLIANCE
WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”


 
6

--------------------------------------------------------------------------------

 
 
9.           Binding Effect; Successors and Assigns.  This Agreement will be
binding upon the parties hereto, the successors and assigns of the Corporation
and the heirs, personal representatives, successors and assigns of the
Investor.  This Agreement will inure to the benefit of the Corporation and its
successors and assigns.  Neither this Agreement nor any part of it will be
assignable by the Investor.


10.         Investor’s Legal Fees.  Upon the issuance of the Shares to the
Investor, the Company shall pay the Investor’s legal fees and expenses, up to
$2,800, incurred in connection with this Agreement and the transaction
contemplated hereunder.


11.         Miscellaneous.


(a)           This Agreement constitutes the entire agreement among the parties
hereto with respect to the subscription of the Investor’s Shares and may be
amended only by a writing executed by the parties hereto.


(b)           Within 10 days after receipt of a written request from the
Corporation, the Investor agrees to provide such information and to execute and
deliver such documents as reasonably may be necessary to comply with any and all
laws and ordinances to which the Corporation is subject.


(c)           In this Agreement the singular shall include the plural and the
masculine gender shall include the feminine and neuter and vice versa, as the
context requires.


(d)           Each provision of this Agreement shall be considered separable and
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity shall not impair the
operation of or affect the remaining portions of this Agreement.


(e)           This Agreement shall be construed in accordance with the laws of
the State of Delaware, without regard to its principles of conflict of laws.


[Signatures on following page]
 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, the undersigned has executed and sealed this Agreement as of
this day of ___________________, 2009

 

Form of Ownership (Check One ):     Individual Subscriber :           _____
Individual           (Signature)   _____ Joint Tenants with right of       
Print Name:   Survivorship (each must sign)               _____Tenants in
common      (Signature of Co-Subscriber, if any)   (each must sign)            
  _____Tenants by the entirety       Print Name:           _____ Fiduciary
capacity (please      Address:   indicate the capacity on the           
signature line)     Social Security Number(s):           _____ Corporation      
    Entity Subscriber :   _____ Partnership               _____ Limited
liability company           By:       Signature of Authorized Trustee,
Custodian, Partner or Officer           _____ Trust, IRA or Retirement Plan     
  Name:       Title:   _____ Other (please explain)        Address:            
  Tax Identification Number:  

 
AGREED TO AND ACCEPTED THIS ____ DAY OF _________, 2009
 
________________________________________

 
By:__________________________________
 
 
8

--------------------------------------------------------------------------------

 


Registration Rights Addendum


1.           Right to Piggy-back.


(a)           If The Company proposes during the Registration Period (as
hereinafter defined) to register any securities of the Company under the
Securities Act on any registration form (otherwise than for the registration of
securities to be offered and sold by the Company pursuant to (i) an employee
benefit plan, (ii) a dividend or interest reinvestment plan, (iii) other similar
plans or (iv) reclassification of securities, mergers, consolidations and
acquisitions of assets) permitting a secondary offering or distribution, not
less than 15 days prior to each such registration the Company shall give to the
Investor written notice of such proposal which shall describe the proposed
registration and distribution and, upon the written request of the Investor
furnished within 10 days after the date of any such notice, proceed to include
in such registration such Shares (“Piggy-Back Shares”) as have been requested by
the Investor to be included in such registration.  The Investor shall in their
request describe briefly the proposed disposition of such Shares.  The Company
will in each instance use its commercially reasonable efforts to cause all such
Piggy-Back Shares to be registered under the Securities Act, to the extent
necessary to permit the sale or other disposition thereof (in the manner stated
in such request) by the Investor.


(b)           If the managing underwriter, if any, who shall be selected by the
Company advises the Company in writing that, in its opinion, the inclusion of
the Piggy-Back Shares with the securities being registered by the Company would
materially adversely affect the distribution of all such securities, then the
Company will include in such registration (i) first, the securities the Company
proposes to sell and (ii) second, the Piggy-Back Shares requested by the
Investor to be included in such registration.  In the event Shares of parties
other than the Investor are included in such registration pursuant to
registration rights granted to such other parties, any limitation of the number
of Piggy-Back Shares to be included in such registration shall be proportionate
to similar limitations placed on the Shares of such other parties.


(c)           The “Registration Period” shall be until such time as the Investor
can sell or transfer the Shares pursuant to Rule 144 promulgated under the
Securities Act and the last sentence of paragraph (b)(1) thereof without any
restrictions or limitations, but in all event for at least the three years
following the date of the Subscription Agreement.


2.      Selection of Underwriter; Participation in Underwritten Registrations.


The Investor agrees to the selection by the Company of a underwriter to manage
such registration and to execute an underwriting agreement with such underwriter
that is in customary form.  The Investor may not participate in any registration
hereunder which is underwritten unless the Investor (i) agrees to sell its
Piggy-Back Shares on the basis provided in any underwriting arrangements
approved by the Company, and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided that the
Investor shall not be required to make any representations or warranties to the
Company or the underwriters other than representations and warranties regarding
the Investor and the Investor’s intended method of distribution.


 
9

--------------------------------------------------------------------------------

 
 
3.      Withdrawal of Registration.


Nothing in this Agreement shall be deemed to require the Company to proceed with
any registration of its securities after giving the notice as provided herein.


4.      Registration and Qualification Procedures.


Whenever the Company is required by the provisions of this Agreement to use its
commercially reasonable efforts to effect the registration of any of its
securities under the Securities Act, the Company will, as expeditiously as is
possible:


(a)           prepare and file with the SEC a registration statement with
respect to such securities in connection with which the Company will give the
Investor and its counsel and accountants the opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the SEC, and each amendment thereof or supplement thereto, and will
give each of them such access to its books and records and such opportunities to
discuss the business of the Company with its officers and the independent public
accountants who have certified its financial statements as shall be necessary,
in the opinion of the Investor’s counsel, to conduct a reasonable investigation
within the meaning of the Securities Act;


(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and the
prospectus current and to comply with the provisions of the Securities Act with
respect to the sale of all securities covered by such registration statement
whenever the Investor shall desire to sell the same; provided, however, the
Company shall have no obligation to file any amendment or supplement at its own
expense (other than periodic filings required under the Securities Exchange Act
of 1934) more than nine months after the effective date of such registration
statement;


(c)           furnish to the Investor such number of copies of preliminary
prospectuses and prospectuses and each supplement or amendment thereto and such
other documents as they may reasonably request in order to facilitate the sale
or other disposition of the securities owned by them in conformity with (a) the
requirements of the Securities Act and (b) the proposed method of distribution;


(d)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC;


(e)           register and qualify the securities covered by such registration
statement under state securities (Blue Sky) laws of such jurisdictions as shall
be reasonably requested by the Investor (and to maintain such registrations and
qualifications effective for the Registration Period, and to do any and all
other acts and things that may be necessary or advisable to enable the Investor
to complete the disposition in such jurisdictions of such securities (provided
that the Company will not be required to (i) qualify generally to do business in
any jurisdiction where it would not be required but for this agreement, (ii)
subject itself to taxation in any such jurisdiction or (iii) file any general
consent to service of process in any such jurisdiction));


 
10

--------------------------------------------------------------------------------

 
 
(f)           cause all such Piggy-Back Shares to be listed on each securities
exchange on which similar securities issued by the Company are then listed and
to be qualified for trading on each system on which similar securities issued by
the Company are from time to time qualified;


(g)           provide a transfer agent and registrar for all such Piggy-Back
Shares not later than the effective date of such registration statement and
thereafter maintain such a transfer agent and registrar; and otherwise cooperate
with the Investor and the managing underwriter to facilitate the timely
preparation and delivery of certificates representing Piggy-Back Shares to be
sold and not bearing any restrictive legends, and enable such Piggy-Back Shares
to be in such denominations and registered in such names as the managing
underwriter may reasonably request at least two business days prior to any sale
of Piggy-Back Shares to the underwriters;


(h)           enter into and perform an underwriting agreement with the managing
underwriter, if any, containing customary (i) terms of offer and sale of the
securities, payment provisions, underwriting discounts and commissions, and (ii)
representations, warranties, covenants, indemnities, terms and conditions;


(i)           notify the Investor during any time when a prospectus relating to
the registration is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and at
the request of the Investor promptly prepare and furnish to the Investor a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they are made;


(j)           keep the Investor advised in writing as to the initiation and
progress of any registration under this Agreement.


5.      Holdback Agreements.


If any registration pursuant to this Agreement is in connection with an
underwritten public offering, the Investor agrees, if so required by the
managing underwriter, not to effect any public sale or distribution Piggy-Back
Shares (other than as part of such underwritten public offering) during the
period beginning 15 days prior to the effective date of such registration
statement and ending on the 90th day (or such longer period of time as may be
requested by the managing underwriter (which period shall in no event exceed 180
days)) after the effective date of such registration statement.


6.      Registration Expenses.


If the Company is required by the provisions of this Agreement to use its
commercially reasonable efforts to effect the registration or qualification
under the Securities Act of any of the Piggy-Back Shares, the Company shall pay
all expenses in connection therewith, including (i) all expenses incident to
filing with the National Association of Securities Dealers, Inc., (ii)
registration fees and Blue Sky fees, (iii) printing expenses, (iv) accounting
and legal fees and expenses, and (v) expenses of any special audits incident to
or required by any such registration or qualification; provided, however, the
Company shall not be liable for (a) any discounts or commissions to any
underwriter attributable to Piggy-Back Shares being sold; or (b) any stock
transfer taxes incurred in respect of the Piggy-Back Shares being sold.


 
11

--------------------------------------------------------------------------------

 
 
7.           Indemnification.


(a)           In connection with any registration or qualification of securities
under this Agreement, the Company agrees to indemnify the Investor against all
losses, claims, damages, liabilities and expenses (including reasonable costs of
investigation) caused by any untrue, or alleged untrue, statement of a material
fact contained in any registration statement, preliminary prospectus, prospectus
or notification or offering circular (as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto) or caused by any
omission, or alleged omission, to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by any untrue statement or alleged untrue statement or omission or
alleged omission based upon information furnished in writing to the Company by
either the Investor or any underwriter expressly for use therein. The foregoing
indemnification for the benefit of the Investor shall apply only if the Investor
is not, at the time of the alleged statement or failure to state, a director or
officer of the Company.


(b)            In connection with any registration or qualification of
securities under this Agreement, the Investor agrees to indemnify the Company
and each officer, director and controlling person of the Company against all
losses, claims, damages, liabilities and expenses (including the costs of
reasonable investigation) caused by any untrue, or alleged untrue, statement of
a material fact contained in any registration statement, preliminary prospectus,
prospectus or notification or offering circular (as amended or supplemented if
the Investor shall have furnished information for any amendments or supplements
thereto) or caused by any omission, or alleged omission, to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent such losses, claims, damages,
liabilities or expenses are caused by any untrue statement or alleged untrue
statement or omission or alleged omission based upon information furnished in
writing to the Company by the Investor expressly for use therein.


(c)           Any person entitled to indemnification hereunder will (i) give
reasonably prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of Piggy-Back Shares.


(e)           The parties agree to make such provisions, as are reasonably
requested by any indemnified party, for contribution to such party in the event
indemnification is unavailable for any reason.  Such right to contribution shall
be in such proportion as is appropriate to reflect the relative fault of and
benefits to the Company on the one hand and the Investor on the other, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits to the indemnifying party and
indemnified parties shall be determined by reference to, among other things, the
total proceeds received by the indemnifying party and indemnified parties in
connection with the offering to which such losses, claims, damages, liabilities
or expenses relate.  The relative fault of the indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether the action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission or state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
the indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The parties
hereto agree that it would not be just or equitable if contribution pursuant
hereto were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Agreement.  No person found guilty of any fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.